Citation Nr: 0503541	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound (SFW) of the right buttock, involving 
injury of Muscle Group 17.  

3.  Entitlement to a compensable rating for residuals of a 
SFW of the left buttock, involving injury of Muscle Group 17.  

4.  Entitlement to a compensable rating for residuals of a 
SFW of the right posterior chest wall, involving injury of 
Muscle Group 21.  

5.  Entitlement to a compensable rating for residuals of a 
SFW of the right leg, involving injury of Muscle Group 11.

6.  Entitlement to a compensable rating for residuals of a 
SFW of the left leg, involving injury of Muscle Group 11. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1951 to February 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted service connection for PTSD and assigned an 
initial 10 percent disability rating.  The RO denied a rating 
higher than 10 percent for residuals of a SFW of the left 
forearm and compensable ratings for residuals of SFWs of the 
right buttock, left buttock, right posterior chest wall, 
right leg, and left leg.  

During an October 2004 videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran and his representative withdrew from appellate 
consideration the issue of entitlement to an evaluation 
higher than 10 percent for residuals of a SFW of the left 
forearm.  So this claim is no longer before the Board.  
38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD causes some 
transient symptoms related to his experiences in Korea, but 
there is no impairment in his sleep, affect, speech, thought 
processes or content, or mild memory loss, and he has not 
taken psychotropic medication or received significant periods 
of psychotherapy.  

2.  The veteran sustained penetrating, but not through-and-
through, wounds of the buttocks during service without bony, 
vascular or nerve involvement; and after debridement there 
were no retained metallic foreign bodies, and the resultant 
scarring is asymptomatic, and there is no functional 
impairment and no more than slight residual muscle injury.  

3.  The veteran sustained a penetrating, but not through-and-
through, wound of the right posterior chest wall without 
bony, vascular or nerve involvement; and after debridement 
there were no retained metallic foreign bodies; the resultant 
scarring is asymptomatic, and there is no functional 
impairment and no more than slight residual muscle injury.  

4.  The veteran sustained penetrating, but not through-and-
through, wounds of the legs without bony, vascular or nerve 
involvement; and after debridement there were no retained 
metallic foreign bodies, and the resultant scarring is 
asymptomatic, and there is no functional impairment and no 
more than slight residual muscle injury.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 10 percent for PTSD.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2004).  

2.  A compensable rating for residuals of a SFW of the right 
buttock, involving injury of Muscle Group 17, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic 
Code 5317 (2004).  

3.  A compensable rating for residuals of a SFW of the left 
buttock, involving injury of Muscle Group 17, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic 
Code 5317 (2004).  

4.  A compensable rating for residuals of a SFW of the right 
posterior chest wall, involving injury of Muscle Group 21, is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic 
Code 5321 (2004).  

5.  A compensable rating for residuals of a SFW of the right 
leg, involving injury of Muscle Group 11, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.56, 4.73, Diagnostic Code 5311 (2004).  

6.  A compensable rating for residuals of a SFW of the left 
leg, involving injury of Muscle Group 11, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.56, 4.73, Diagnostic Code 5311 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 - 21.  In VAOPGCPREC 7-2004 (July 
16, 2004), VA's Office of General Counsel (GC) found that the 
Court's "holdings" Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

In this case, the appellant was provided the required VCAA 
notice by letters of March 2002 - which was prior to the 
RO's denial in July 2002.  This was in accordance with the 
holding in Pelegrini II.  He was again provided VCAA notice 
in an April 2003 RO letter and at the October 2004 
videoconference hearing before the Board.  

Moreover, once the veteran and his representative were 
notified of the certification of the appeal to the Board in 
July 2004, they had still additional time (90 more days) to 
identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  So, notwithstanding the requirements of Pelegrini 
II as to the timing of the VCAA notification, deciding this 
appeal at this juncture is not prejudicial error.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement is required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  Id.  

According to VAOGCPREC 7-2004, the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).   



The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request is 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  As mentioned, the Board is bound by the 
precedent VA GC opinions.  38 U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters do not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to the claims.  

The VCAA letters mentioned requested that the appellant 
provide or identify any evidence supporting his claims.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice the appellant, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 
24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, as is a 1959 report of a 
private physician and reports of VA examinations in 1960, 
1999, 2002, and 2003.  Also, reports of VA outpatient 
treatment in 2001 and 2002 are on file.  And as already 
alluded to, the veteran also testified in support of his 
claims at the October 2004 videoconference hearing before the 
Board, at which time he indicated there was no additional 
evidence to be obtained for consideration (see page 13 of the 
hearing transcript).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule) - which 
is based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability present.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where compensation already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance.  But that 
holding is not applicable where the veteran timely appealed 
the rating initially assigned for a disability just after 
establishing entitlement to service connection for it.  In 
these latter situations, VA must consider the claim in this 
context, which includes determining whether the veteran is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when the disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran 
timely appealed the initial rating assigned for his PTSD, so 
this claim must be considered with regards to the holding in 
Fenderson.  His other claims, however, are governed by the 
holding in Francisco.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

PTSD

The criteria for the evaluation of a service-connected 
psychiatric disability are based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap that must be overcome and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15.  
An examiner's assessment of the level of severity is a 
significant, but not the only, rating factor.  It is the 
severity of the effects of the symptoms, as described by the 
examiner, which determines the rating.  61 Federal Register 
52696-99 (Oct. 8, 1996).  The rating criteria call for 
evaluations to be made upon identification of specific 
symptoms and manifestations expressly associated with 
different degrees of disability.  VAOGCPREC 11-97 (Mar. 25, 
1997).  Also, consideration is given to the frequency and 
duration of psychiatric symptoms, and the length as well as 
capacity for adjustment during remissions.  38 C.F.R. 
§ 4.126(a).  Consideration is given, as well, to the extent 
of social impairment, but a rating shall not be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

38 C.F.R. § 4.130, DC 9411, the General Rating Formula for 
Mental Disorders that became effective November 7, 1996, 
provides that occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, warrants a 10 percent rating.



Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  Id.

The Global Assessment of Functioning (GAF) score considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).  
A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment in social, 
occupational, or school functioning.

The reports of the VA psychiatric examinations in July 2002 
and April 2003, when the claims file was available for 
review, indicate the veteran had been gainfully employed from 
the time of his discharge from the military until he retired 
from his civilian job in 1995.  He testified at his 
videoconference hearing that he retired due to nonservice-
connected disorders (see page 15 of the transcript) but was a 
year early due to PTSD (page 16), and that during his 
employment he had numerous incidents of anger at work (page 
15).  He also testified that he had previously self-medicated 
with alcohol and had experienced problems with sleep 
deprivation and in his family life (page 7).  However, at the 
July 2002 examination he reported that he had stopped 
drinking alcohol many years earlier, in 1976, as he also 
testified at the videoconference hearing (page 6).  



Also at the videoconference hearing, the veteran testified 
that he had not taken psychotropic medication because he was 
afraid of becoming addicted to such medication and that he 
had been self-isolated and that his sleep was affected 
(page 9).  However, at the July 2002 examination he reported 
having no difficultly falling or staying asleep and at the 
April 2003 examination he reported getting 6 hours of sleep 
each night.  

The veteran further testified at the videoconference that he 
had only attended a few sessions VA outpatient psychiatric 
treatment (page 7) and participated in a lot of volunteer 
work with the Order of the Purple Heart (pages 7 and 8).  

At the July 2002 psychiatric examination the veteran 
testified that he had some memory loss for events that had 
occurred in the Korean Conflict but otherwise the record is 
devoid of evidence of memory loss of names, directions or 
recent events.  There is also no evidence of impairment of 
this speech, thought processes, affect or orientation.  

At the time of the July 2002 psychiatric examination the 
examiner commented that the veteran's symptoms did not seem 
to be particularly bothersome at that time and he described 
only minimal levels of disruption in his routine or 
psychiatric functioning due to psychiatric symptoms.  
Subsequently, an October 2002 VAOPT record reflects that the 
veteran spoke with real distress but this was about what he 
perceived as a failure to obtain just VA compensation.  
Otherwise, he appeared stable at his baseline, although the 
impression was that his PTSD was chronic and severe.  

A VAOPT record reflects that the veteran's GAF score was mild 
at 61 and it was again mild at 66 at the July 2002 VA 
examination.  It was elevated to serious, at 50, at the time 
of the October 2002 VAOPT but decreased to moderate, at 60, 
at the April 2003 VA psychiatric examination.  Nevertheless, 
the veteran has never been hospitalized, taken medication or 
required significant psychotherapy for the service-connected 
PTSD, and is not now shown to cause any social impairment.  
His transient symptom may cause some minimal occupational 
impairment but of such a level as to warrant a 30 percent 
disability rating at any time during this appeal.  

SFWs

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
are classified as slight, moderate, moderately severe, or 
severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

38 C.F.R. § 4.56(d)(1)(i) indicates that, as to the type of 
injury, slight disability of muscles will stem from a simple 
wound of a muscle without debridement or infection.  As to 
history and complaints, 38 C.F.R. § 4.56(d)(1)(ii) indicates 
that service department record of superficial wound with 
brief treatment and return to duty is to be expected.  
Healing with good functional results and no cardinal signs or 
symptoms of muscle disability, as defined in 38 C.F.R. 
§ 4.56(c).  As to objective findings, 38 C.F.R. 
§ 4.56(d)(1)(iii) requires minimal scarring, no evidence of 
fascial defect, atrophy or impaired tonus and no impairment 
of function or metallic fragments retained in muscle tissue.  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  As to history and 
complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service 
department records or other evidence of in-service treatment 
for the wound.  VA also must consider whether the veteran has 
had consistent complaints of one or more of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  As to objective findings, 
38 C.F.R. § 4.56(d)(2)(iii) requires looking at entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

The SMRs reflect that on September 10, 1951, the veteran 
sustained multiple superficial enemy mortar shrapnel wounds 
of both posterior legs and the right posterior back which 
were cleaned and dressed.  There was no artery or nerve 
involvement.  He was returned as fit for duty on September 
15, 1951.  These wounds were described, after treatment, by 
Dr. Martell in June 1959 as puncture wounds which caused a 
burning pain.  

On VA examination in 1960 it was noted that the veteran had 
not had any treatment for his SFWs since service discharge.  
On examination he had a well-healed circular, non-adherent, 
non-tender scar on the right calf which was 1 centimeter 
(cm.) in diameter.  There were 2 small circular scars on the 
upper right posterior chest wall that were 1/2 cm. in diameter.  
Scars on the left buttock were barely visible and no scars 
were noted on the left leg.  There was no impairment of 
function of the extremities or joints.  X-rays were negative 
except at in the region of the pelvis there was an oval 
shaped metallic fragment in the region of the medial angle of 
the right obturator forame.  There were no metallic fragments 
in the soft tissue of the dorsal spine.  The diagnoses were 
asymptomatic scars of the right posterior chest wall, right 
calf, and barely visible scars of the left buttock but no 
scars found of the left leg or right buttock.  

It is clear that since at least 1959 the veteran has not 
received any treatment for any of his service-connected SFWs. 



Buttocks

Under 38 C.F.R. § 4.73, DC 5317, the muscles of Muscle Group 
XVII govern extension of the hip; abduction of the thigh; 
elevation of opposite side of the pelvis; tension of fascia 
lata and iliotibial (Maissiat's) band; acting with Muscle 
Group XIV in postural support of the body steadying the 
pelvis upon the head of the femur and condyles of the femur 
on the tibia.  Slight disability of Muscle Group XVII 
warrants a noncompensable (i.e., 0 percent) rating; moderate 
muscle disability warrants a 20 percent rating; moderately 
severe muscle disability warrants a 40 percent rating; and 
severe muscle disability warrants a 50 percent rating.  

With respect to the left buttock SFW, on the April 2003 VA 
examination the veteran reported having no problems, 
discomfort or limitation due to the SFW of the left buttock.  
It was noted that he engaged in less physical activity since 
his retirement but that this was by his own choice.  The 
residual scar was 4 cms. in length, 2 millimeters (mm.), and 
mildly keloid.  The diagnosis was that the residual SFW of 
the left buttock produced no functional impairment.  

At the videoconference the veteran testified that his scars 
of the buttocks made it uncomfortable for him to sit and 
caused a strain of the muscles when arising (page 5).  On 
sitting he had a pulling sensation in his buttocks but had 
not been told that there was any adherence to underlying 
tissue (page 14).  

As to the right buttock SFW, on VA examination in March 2002 
it was found that he had a superficial 4 cm. oblique, linear 
scar over a portion of the right gluteus maximus which was 
non-tender and non-adherent.  It was noted that the scar did 
no affect the gluteus maximus muscle and had not caused nerve 
damage.  However, it was suspected that this was the shrapnel 
wound which penetrated and latched to the right obturator 
foramen area, but he denied any functional problem from the 
scar.  But, despite the suspicion, X-rays revealed no 
metallic foreign body.  



On the April 2003 VA examination the veteran reported having 
no problems, discomfort or limitation due to the SFW of the 
left buttock.  He had 2 parallel scars of the right buttock 
which were 2 mms. wide, with one being 4 cms. long and the 
other 5 cms. long.  Both were pale, barely visible, lightly 
keloid, and non-tender.  The muscles of the thighs were well 
developed and bilaterally equal in circumference.  Strength 
against strong resistance was intact and equal.  His gait was 
normal as well as walking on his heels and his toes, as was 
tandem gait.  The diagnosis was that there was no function 
impairment from this SFW.  

Right Posterior Chest Wall

Under 38 C.F.R. § 4.73, DC 5321, the muscles of Muscle Group 
21 govern respiration.  A slight disability of Muscle Group 
21 warrants a noncompensable (i.e., 0 percent) rating; a 
moderate muscle disability warrants a 10 percent rating; and 
a moderate severe or a severe muscle disability warrants a 20 
percent rating.  

Note 3 to the DCs for rating Restrictive Lung Disease, DCs 
6840 through 6845, at 38 C.F.R. § 4.97, provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion shall be rated at least 20 percent 
disabling.  Disabling injuries of the shoulder girdle muscles 
(Muscle Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI, however, shall not be 
separately rated.  

Here, there was no pleural cavity injury and there is no 
residual respiratory impairment.  So, a separate rating for 
injury of Muscle Group XXI is warranted, if appropriate.  



On VA examination in March 2002 the veteran reported that a 
recent MRI had detected a metallic fragment in the right 
posterior chest wall, where he had sustained a SFW.  He 
complained of irritation in this area but no pain and he 
denied functional impairment of this.  The assessment was 
that there was very minimal functional impairment.  Despite 
the history related by the veteran, X-rays found no foreign 
body in the right thorax.  

On VA examination in April 2003 the veteran reported having 
intermittent itching in the right posterior chest wall.  On 
examination there was a fairly symmetrical scar which was 1 
cm. in diameter.  The scar was puckered, pale, non-tender, 
and mildly concave.  On firm pressure, there was no pain.  
The assessment was that there was no functional impairment.  

Legs

Under 38 C.F.R. § 4.73, DC 5311, the muscles of Muscle Group 
11 govern propulsion; plantar flexion of the foot; 
stabilization of the arch; flexion of toes; flexion of knee.  
These muscles include the posterior and lateral crural 
muscles, and muscles of the calf; triceps surae (gastocnemius 
and soleus) tibialis posterior; peroneus longus; peroneus 
brevis; flexor hallucis longus; flexor digitorum longus; 
popliteus; and plantaris.  A slight disability of Muscle 
Group 11 warrants a noncompensable (i.e., 0 percent) rating; 
a moderate muscle disability warrants a 10 percent rating; 
moderate severe muscle disability warrants a 20 percent 
rating; and a severe muscle disability warrants a 30 percent 
rating.  

On VA examination in March 2002 the veteran reported that all 
scarring of his legs was on his right leg.  On examination no 
scarring was found on his legs.  On VA examination in April 
2003 it was reported that he had no problems, alteration of 
strength or impairment of ambulation due to any SFWs of the 
legs.  On examination no scars were visibly on his thighs or 
legs.  The muscles of his thighs and calves were well 
developed and of equal circumference, bilaterally.  Strength 
testing against strong resistance was intact and equal.  He 
could walk normally on his heels and toes and tandem gait was 
normal.  The diagnosis was that there was no functional 
impairment from fragment wounds of his legs.  

SFW Analysis

Despite the veteran's current complaints, since objectively 
he had penetrating, but not through-and-through, wounds 
without bony, vascular or neurological involvement - and no 
residuals of debridement or prolonged infection - it must be 
concluded that the resulting muscle injuries are no more than 
slight and do not warrant a compensable rating.  Further, 
since the scarring is asymptomatic and causes no associated 
functional impairment, a compensable rating on the basis of 
residual scarring is not warranted either.  

Extraschedular Evaluations

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them and 
he has not received any treatment for the SFWs or signficiant 
treatment for PTSD in recent years.  The disorders have not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned ratings, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

An initial disability rating higher than 10 percent for PTSD 
is denied.  

Compensable ratings are not warranted for residuals of SFWs 
of the right buttock, left buttock, right posterior chest 
wall, right leg, or left leg.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


